403 S.E.2d 205 (1991)
261 Ga. 253
POPE
v.
MOORE, et al.
No. S90G1612.
Supreme Court of Georgia.
April 19, 1991.
Reconsideration Denied May 13, 1991.
*206 Thomas Wm. Malone, Robert H. Benfield, Jr., Middleton & Anderson, Atlanta, for Pope.
John T. Newton, Jr., Newton & Howell, Griffin, David P. Gray, Skeeters & Bennett, Radcliff, Ky., Michael M. Kendall, Griffin, for Moore, et al.
SMITH, Presiding Justice.
We granted a writ of certiorari to the Court of Appeals in Moore et al. v. Pope, 196 Ga.App. 475, 396 S.E.2d 243 (1990), and we reverse.
Mrs. Pope and Ms. Williams delivered sons on the same day in the same hospital. When the women were discharged, unbeknownst to them, they left the hospital with one another's baby. Ms. Williams attempted to turn her son over to the Department of Human Resources for adoption; however, the child she gave to the department was Mrs. Pope's son. The Moores, thinking they were adopting Ms. Williams' child, were given custody of Mrs. Pope's child.
When Mrs. Pope discovered that the son she had loved and cared for since she left the hospital with him in 1983 was not her biological child, she filed a petition to adopt him. The Moores filed an objection to the adoption, but the trial court overruled their objection and specifically found that "the adoption would unquestionably be in the best interest of the child."
The Moores are not "related by blood" to the child (Ms. Williams' biological child) that Mrs. Pope seeks to adopt. Hence, they have no authority to object. OCGA § 19-8-10. Absent valid objection below, there was no error, and the trial court is affirmed.
Judgment reversed.
All the Justices concur.